Citation Nr: 1749027	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-34 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased (compensable) rating for hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 2002 to November 2006.  This matter comes before the Board of Veterans' Appeals (Board) from the February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared at a May 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

During the Veteran's May 2016 Board hearing, he stated that he has been receiving ongoing treatment from the VA and discussed recent blood pressure readings indicating that his condition has worsened.  However, the most recent VA treatment records in the evidence of record are from April 2015 and do not appear to contain these readings.  Therefore, the Board finds that the Veteran's most recent VA treatment records must be obtained before a decision can be made.  Additionally, the Board finds that a new examination is necessary to determine the current severity of the Veteran's hypertension as his most recent examination was over 4 years ago.

Furthermore, the Veteran stated that he was hospitalized in March 2016 at the Oklahoma University Medical Center as a result of his service connected hypertension.  These records are not associated with the Veteran's file.  Therefore, on remand, the proper authorization must be sent to the Veteran to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any treatment records from Oklahoma University Medical Center for the month of March 2016. 

All attempts to obtain these records must be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested documents.

3. After the above development has been completed, the Veteran should be afforded a VA examination to determine the current severity of his hypertension.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA medical professional conducting the examination.  All necessary studies and tests should be conducted.  The examiner must also discuss the functional effects of the Veteran's hypertension.

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




